805 F.2d 1034
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Randall K. GROSSE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 85-1652.
United States Court of Appeals, Sixth Circuit.
Oct. 21, 1986.
ORDER

1
Before NELSON and RYAN, Circuit Judges, and ENSLEN, District Judge.*


2
This cause having come on to be heard upon the record and the briefs of the parties, and upon due consideration thereof,


3
It is ORDERED that the judgment of the tax court be, and it hereby is, affirmed upon the opinion of the tax court.



*
 The Honorable Richard A. Enslen, United States District Judge from the Western District of Michigan, sitting by designation